 Case: 5:20-cv-00224-KKC Doc #: 20 Filed: 02/12/21 Page: 1 of 2 - Page ID#: 396




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON


ANN TUM,                                        CIVIL ACTION NO. 5:20-224-KKC

     Plaintiff,


V.                                                    MEMORANDUM ORDER


U.S. CITIZENSHIP AND
IMMIGRATION SERVICES, et al.,

     Defendants.



                                        *** *** ***

      This matter is before the Court on the parties’ joint motion to remand this matter to

U.S. Citizenship and Immigration Services (USCIS) so that Plaintiff Ann Tum may be

naturalized as a U.S. citizen. (DE 19). Accordingly, having reviewed the record and the

parties’ stipulations, the Court hereby ORDERS as follows:

          1. The parties’ joint motion to remand to USCIS (DE 19) is GRANTED;

          2. Within 14 days of the date of entry of this order, USCIS SHALL issue a notice

             for naturalization ceremony to Ann Tum; and

          3. Within 28 days of entry of this order, Plaintiff Ann Tum SHALL be naturalized

             as a citizen of the United States citizen, provided that the information on Form

             N-445 signed and dated by Ann Tum on January 25, 2021 and recently

             submitted to USCIS (see DE 18-2) is accurate and remains accurate through

             the date of her naturalization.

          4. The Court SHALL retain jurisdiction to enforce this order.
Case: 5:20-cv-00224-KKC Doc #: 20 Filed: 02/12/21 Page: 2 of 2 - Page ID#: 397




       5. All other pending motions (DE 15 & 16) are hereby DENIED as moot.

       6. Each party SHALL bear their own costs and attorney fees.

  Dated February 12, 2021
